Citation Nr: 0729311	
Decision Date: 09/18/07    Archive Date: 10/01/07

DOCKET NO.  07-22 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a heart disorder, 
diagnosed as coronary artery disease (CAD) and 
arteriorosclerotic heart disease (ASHD), claimed as secondary 
to service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active military duty from October 
1951 to September 1953.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision issued by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision, in part, 
denied the appellant's claims of entitlement to service 
connection for a heart disorder and hypertension, both 
claimed as secondary to the post-traumatic stress disorder 
(PTSD).

In September 2007, a Deputy Vice Chairman granted a motion to 
advance the appeal on the Board's docket on the basis of the 
appellant's advanced age.  See 38 U.S.C.A. § 7101; 38 C.F.R. 
§ 20.900.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  Service connection 
may also be granted for any disease diagnosed after discharge 
from service, when all the evidence, including that pertinent 
to service, establishes that the disease occurred in service.  
38 C.F.R. § 3.303(d).  In addition, service connection is 
warranted for a disability that is aggravated by, proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 
(1995).  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The appellant contends that he has various heart disorders, 
including hypertension, coronary artery disease and 
arteriosclerotic heart disease, and that each condition is 
causally related to his service-connected PTSD.  The evidence 
of record indicates that the appellant has had heart disease 
dating back to at least 1982, when he had a myocardial 
infarction.  The appellant maintains that terrible stress 
related to PTSD has caused his current severe heart problems 
and he has cited to a medical journal article as support for 
his contentions.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
incorporate the holding in Allen v. Brown, 7 Vet. App. 439 
(1995).  The new provision states that this includes 
situations when there has been aggravation of a veteran's 
nonservice-connected condition that is proximately due to or 
the result of a service-connected disability, and not due to 
the natural progress of the nonservice-connected disease.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  The rating activity will 
determine the baseline and current levels of severity under 
the Schedule for Rating Disabilities (38 CFR part 4) and 
determine the extent of aggravation by deducting the baseline 
level of severity, as well as any increase in severity due to 
the natural progress of the disease, from the current level.  
See 38 C.F.R. § 3.310, 71 Fed. Reg. 52744 (Sept. 7, 2006).

In this case, the RO considered claims for secondary service 
connection for cardiovascular disorders, but did not 
specifically address the question of whether the appellant's 
various cardiac disorders were aggravated by the service-
connected PTSD disability.  The rating decision stated only 
that the veteran's cardiovascular disease was not related to 
his PTSD.  Further development of the medical evidence and 
adjudication on this basis are therefore indicated.

The Board finds that it may be potentially prejudicial to 
adjudicate the veteran's claim at this time without his 
notice of what the evidence needs to show to satisfy the 
requirements of 38 C.F.R. § 3.310 and obtaining a clarifying 
opinion as to whether there is any relationship between the 
service-connected PTSD and CAD/ASHD/hypertension and if so, 
establishing the baseline level of severity of the 
nonservice-connected conditions.  Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

These considerations require a search for relevant medical 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  

In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill its 
statutory duty to assist the appellant to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO should contact the 
appellant to obtain the names and 
addresses of all medical care providers, 
private or government, that have treated 
him for any cardiac conditions since 
1953.  After securing the necessary 
release(s), the AMC/RO should obtain 
those records that have not been 
previously secured, with assistance from 
the appellant as needed.  To the extent 
there is an attempt to obtain records 
that is unsuccessful, the claims file 
should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results, and should be given 
opportunity to submit the sought-after 
records.

2.  After the above development has been 
completed, the AMC/RO should arrange for 
a cardiologist to review the claims file, 
including all pertinent medical records 
and to provide a written opinion as to 
the etiology and onset of the veteran's 
CAD, ASHD and hypertension, respectively.  
The reviewer is requested to provide an 
opinion as to the medical probability 
that any documented pertinent 
cardiovascular condition is related to 
the veteran's service-connected PTSD 
disability.  In particular, the reviewer 
should discuss whether any service-
connected disability aggravated, 
contributed to or accelerated any 
existing cardiovascular disorder.  

If the veteran's PTSD disability 
aggravated, contributed to or accelerated 
any cardiac pathology, the reviewer 
should state to what extent the PTSD 
disability did so.

The reviewer must state the reasons for 
each opinion rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the reviewer.  

If a physical examination or additional 
history is needed before an opinion can 
be rendered, the AMC/RO should arrange 
for such an examination to occur.

3.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reviewer or examiner report.  If the 
report does not include adequate 
responses to the specific opinions 
requested, the report must be returned to 
the providing physician for corrective 
action.

4.  After all appropriate development has 
been accomplished, the AMC/RO should 
again review the record, including any 
newly acquired evidence, and readjudicate 
the issues of secondary service 
connection for the cardiac disorders.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown.  The 
re-adjudication should include 
consideration of whether any pertinent 
pathology has been caused or made worse 
by the appellant's service-connected 
cardiac disability or treatment thereof.  
The rating activity will determine the 
baseline and current levels of severity 
under the Schedule for Rating 
Disabilities (38 CFR part 4) and 
determine the extent of aggravation by 
deducting the baseline level of severity, 
as well as any increase in severity due 
to the natural progress of the disease, 
from the current level.  See 38 C.F.R. 
§ 3.310, 71 Fed. Reg. 52744 (Sept. 7, 
2006).  (If any additional development, 
such as the scheduling of any kind of 
medical examination, or the obtaining of 
a medical opinion, is necessary to 
adjudicate this issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.).  

5.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim. 38 C.F.R. 
§§ 3.158 and 3.655.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


